Citation Nr: 9928296	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for traumatic amputation, 
distal phalanx, left index finger, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1999 rating action, with which the veteran expressed 
disagreement in June 1999.  A statement of the case was 
issued later that month, and the veteran perfected his appeal 
in July 1999, upon receipt at the RO of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  


REMAND

A review of the record reflects that, in the July 1999 VA 
Form 9 submitted by the veteran to the RO, he indicated a 
specific desire to appear personally at a hearing at the 
local VA office before a Member of the Board.  He also 
remarked that he was advancing in years, and expressed 
concern as to how his condition might deteriorate if his 
claim were delayed.  For reasons that are not clear, the 
veteran's case was forwarded to the Board in Washington, DC, 
before his requested hearing was conducted.  In order to 
preserve the veteran's procedural rights in this matter, his 
appeal must be remanded for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO, and, in view of the veteran's 
contentions regarding the current state 
of his health, the hearing should be 
scheduled as soon as practicable.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



